Name: 2007/586/EC: Commission Decision of 20 August 2007 amending Decision 2007/31/EC laying down transitional measures as regards the dispatch of certain products of the meat and milk sectors covered by Regulation (EC) No 853/2004 of the European Parliament and of the Council from Bulgaria to other Member States (notified under document number C(2007) 3894) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  agri-foodstuffs;  Europe;  health;  research and intellectual property;  animal product;  European construction;  trade policy
 Date Published: 2007-08-25

 25.8.2007 EN Official Journal of the European Union L 220/22 COMMISSION DECISION of 20 August 2007 amending Decision 2007/31/EC laying down transitional measures as regards the dispatch of certain products of the meat and milk sectors covered by Regulation (EC) No 853/2004 of the European Parliament and of the Council from Bulgaria to other Member States (notified under document number C(2007) 3894) (Text with EEA relevance) (2007/586/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Whereas: (1) Commission Decision 2007/31/EC (2) lays down transitional measures as regards the dispatch from Bulgaria to other Member States of certain products of the meat and milk sectors, covered by Annex III to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (3). Those products should be dispatched from Bulgaria only if obtained in a processing establishment listed in the Annex to that Decision. (2) Bulgaria has requested that certain establishments should be added to the list in the Annex to Decision 2007/31/EC. The competent authorities have given guarantees that those establishments now fully comply with Community requirements. Therefore, the list in that Annex should be updated accordingly. For the sake of clarity, it is appropriate to replace it by the Annex to this Decision. (3) Decision 2007/31/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2007/31/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 August 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33, as corrected by OJ L 195, 2.6.2004, p. 12). (2) OJ L 8, 13.1.2007, p. 61. Decision as last amended by Decision 2007/398/EC (OJ L 150, 12.6.2007, p. 8). (3) OJ L 139, 30.4.2004, p. 55, as corrected by OJ L 226, 25.6.2004, p. 22. Regulation as last amended by Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). ANNEX ANNEX LIST OF PROCESSING ESTABLISHMENTS AUTHORISED TO DISPATCH PRODUCTS OF THE SECTORS REFERRED TO IN ARTICLE 1 FROM BULGARIA TO THE OTHER MEMBER STATES MEAT ESTABLISHMENTS No Vet. No Name and address of establishment Site of premises concerned 1. BG 0104014 Karol Fernandes Miyt  OOD gr. Blagoevgrad, ul. Sv. D. Solunski  1 2. BG 0105001 Primo Treyd  EOOD gr. Sandanski Glaven pat E79, Mestnost Druma  3. BG 0401028 Mesokombinat - Svishtov  EOOD gr. Svishtov, ul. 33-ti Svishtovski polk  91 4. BG 0404004 Elit Mes Minev - Rodopa-V.T.  OOD gr. V. Tarnovo, ul. Gara Trapezitsa  11 5. BG 0404013 Dakor  OOD gr. G. Oriahovitsa, ul. Tsar Osvoboditel  60 6. BG 1201011 Mesotsentrala - Montana  OOD gr. Montana, bul. Treti mart  216 7. BG 1204013 Kompas  OOD s. Komarevo, obsht. Berkovitsa 8. BG 1604025 AD Dil tur  gr. Plovdiv, bul. Vasil Aprilov  150 9. BG 1604039 Evropimel  OOD gr. Plovdiv, bul. V. Aprilov  10. BG 1604045 AD BELLA Bulgaria  BG 1604045 s. Kostievo, obsht. Maritsa  11. BG 1605052 Unitemp  OOD s. Voivodinovo 12. BG 1701003 Mesokombinat - Razgrad  AD gr. Razgrad, Industrialen kvartal, ul. Beli Lom  1 13. Ã G 1901021 Mekom  AD gr. Silistra, Industrialna zona - Zapad 14. BG 2201014 EOOD Bulmestreyding  gr. Sofia, ul. Obelsko shose  11 15. BG 2204007 Bravo  OOD gr. Sofia, ZSK Kremikovtsi 16. BG 2204093 Liani - 96  OOD gr. Sofia, kv. Gorublyane, ul. Progledets  15 17. BG 2204099 Tandem - V  OOD gr. Sofia, bul. Iliantsi  23 18. BG 2501002 Tandem - Popovo  OOD s. Drinovo, obsht. Popovo POULTRY MEAT ESTABLISHMENTS No Vet. No Name and address of establishment Site of premises concerned 1. BG 0402052 Zornitsa Komers  OOD s. Kesarevo, obsht. Strazhitsa 2. BG 0702006 Hrinad  OOD gr. Sevlievo 3. BG 0802069 Agroplasment 92V  AD gr. Dobrich 4. BG 1102073 Avis  OOD s. Yoglav, obl. Lovetch 5. BG 1202005 Gala M  OOD gr. Montana 6. BG 1402003 Vlanel  EOOD gr. Radomir, UPI - V kv. 155 7. BG 1602001 Galus - 2004  EOOD s. Hr. Milevo, obl. Plovdiv 8. BG 1602045 Deniz 2001  EOOD gr. Parvomay, ul. Al. Stamboliiski  23 9. BG 1602071 Brezovo  AD gr. Brezovo, ul. Marin Domuschiev  2 10. BG 2302001 Dzhiev - K  EOOD gr. Kostinbrod 11. BG 2402001 Gradus - 1  OOD gr. Stara Zagora, kv. Industrialen  12. BG 2802076 Alians Agriko 1 - ALAG  OOD s. Okop, obl. Yambolska MILK PROCESSING ESTABLISHMENTS No Vet. No Name and address of establishment Site of premises concerned 1. BG 0412010 Bi Si Si Handel  OOD gr. Elena, ul. Treti mart  19 2. BG 0512025 El Bi Bulgarikum  EAD gr. Vidin, YUPZ 3. BG 0612012 OOD Zorov-97  gr. Vratsa 4. BG 0612027 Mlechen ray-99  EOOD gr. Vratsa 5. BG 0612043 ET Zorov-91 - Dimitar Zorov  gr. Vratsa 6. BG 0812029 Akurat mlechna promishlenost  OOD gr. Dobrich, kv. Riltsi 7. BG 1112006 Kondov Ekoproduktsia  OOD s. Staro selo 8. BG 1312001 Lakrima  AD gr. Pazardzhik 9. BG 1612001 OMK  AD gr. Plovdiv, bul. Dunav  3 10. BG 1612002 Shipka 99  AD gr. Parvomay, ul. Vasil Levski  47 11. BG 1612011 Em Dzhey Deriz  EOOD gr. Karlovo, bul. Osvobozhdenie  69 12. BG 1612037 Filipopolis - RK  OOD gr. Plovdiv, ul. Prosveta  2A 13. BG 1612041 Elit 95  OOD s. Dalbok izvor, obsht. Parvomay 14. BG 1912013 ZHOSI  OOD s. Chernolik 15. BG 1912024 Buldeks  OOD s. Belitsa 16. BG 2012020 Yotovi  OOD gr. Sliven, kv. Rechitsa  17. BG 2012042 Tirbul  EAD gr. Sliven, Industrialna zona 18. BG 2212001 Danon - Serdika  AD gr. Sofia, ul. Ohridsko ezero  3 19. BG 2212003 Darko  AD gr. Sofia, ul. Ohridsko ezero  3 20. BG 2212022 Megle-Em Dzhey  OOD gr. Sofia, ul. Probuda  12-14 21. BG 2512004 Pip Treyd  OOD s. Davidovo, obsht. Targovishte 22. BG 2512020 Mizia-Milk  OOD gr. Targovishte, Industrialna zona 23. BG 2612047 Balgarsko sirene  OOD gr. Haskovo, bul. Saedinenie  94 24. BG 2712001 Vakom MP  OOD gr. Shumen, Industrialna zona 25. BG 2712014 Stars kampani  OOD gr. Shumen, ul. Trakiyska  3 26. BG 2812022 Karil i Tania  OOD gr. Yambol, ul. Gr. Ignatiev  189